UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6912


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KEITH DARNELL MCNEILL, a/k/a No Doubt,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Henry Coke Morgan, Jr.,
Senior District Judge. (4:08-cr-00012-HCM-FBS-1; 4:11-cv-00096-
HCM)


Submitted:   December 20, 2011            Decided:   December 22, 2011


Before MOTZ, DUNCAN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Keith Darnell McNeill, Appellant Pro Se.        Robert Edward
Bradenham, II, Assistant United States Attorney, Newport News,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Keith    Darnell     McNeill        seeks    to    appeal      the   district

court’s     order    dismissing      as    untimely      his     28    U.S.C.A.      §    2255

(West Supp. 2011) motion.            The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28    U.S.C.        § 2253(c)(1)(B)         (2006).              A     certificate          of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                        28 U.S.C. § 2253(c)(2)

(2006).     When the district court denies relief on the merits, a

prisoner      satisfies      this         standard       by      demonstrating           that

reasonable     jurists       would        find    that     the        district       court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                    When the district court

denies      relief     on    procedural          grounds,        the       prisoner       must

demonstrate     both     that   the       dispositive          procedural      ruling      is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                      Slack, 529 U.S. at 484-85.

We   have   independently       reviewed         the    record       and   conclude       that

McNeill has not made the requisite showing.                            Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                We

dispense     with     oral    argument       because       the        facts    and       legal




                                            2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3